ORDER

PER CURIAM.
Appellant, Marvin Haynes, appeals from a jury verdict entered in the Circuit Court of the County of St. Louis ruling against appellant on his claim for personal injuries and in favor of respondent, American Family Mutual Insurance Company. We affirm.
Appellant claims error in the court’s refusal to sustain his request for a mistrial where opposing counsel utilized a peremptory strike to remove the only black venireperson from the jury panel without providing a race neutral reason. The proper remedy in a situation where peremptory strikes have been used in a discriminatory manner is to quash those particular strikes and allow the venire-persons stricken for discriminatory reasons to sit on the jury if they otherwise would. State v. Grim, 854 S.W.2d 403, 416 (Mo. banc 1993). This issue was not properly preserved for review here where appellant moved for a mistrial rather than to quash the alleged discriminatory strike. State v. Tims, 865 S.W.2d 881, 884 (Mo.App.E.D.1993). Point denied.
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the order of the circuit court pursuant to Rule 84.16(b).